Appeal by claimant from a decision of the State Industrial Board disallowing a claim for compensation pursuant to the provisions of the Workmen’s Compensation Law. The Board found that claimant did not sustain an accident and that on the weight of the medical testimony claimant’s disability was not related to the alleged accident. A question of fact is presented and the decision of the Industrial Board is amply supported by the testimony. The decision of the Board is final and should be affirmed. Decision affirmed, without costs. All concur.